         Entered on Docket December 11, 2018
                                                           Below is the Order of the Court.



1
                                                           _____________________
                                                           Brian D. Lynch
2
                                                           U.S. Bankruptcy Judge
                                                           (Dated as of Entered on Docket date above)
3

4

5

6
     _____________________________________________________________________________
7
                              UNITED STATES BANKRUPTCY COURT
8                         WESTERN DISTRICT OF WASHINGTON AT TACOMA
9
      In re:
10
      CDC PROPERTIES I LLC,                                          Case No. 11-41010-BDL
11

12                                 Debtor.

13    EQUITY FUNDING, LLC,
                                                                  Adversary No. 18-4038-BDL
14                                 Plaintiff,
15
               v.                                            ORDER GRANTING MOTION FOR
16
                                                             JUDGMENT ON THE PLEADINGS
      ERIC D. ORSE, et al,
17                                 Defendants.

18

19
               Defendant Eric D. Orse and Defendants Diana K. Carey, Michael M. Feinberg and Karr

     Tuttle Campbell (collectively the “KTC Defendants”) jointly moved (ECF No. 39) under Fed. R.
20
     Bankr. P. 7012 and Fed. R. Civ. P. 12(c) for judgment in their favor on the pleadings as to
21
     claims alleged against them by Plaintiff Equity Funding. Orse moved for judgment on five of
22
     the six claims plead against him: the causes of action for Civil Contempt, Breach of Contract,
23
     Breach of the Duty of Good Faith and Fair Dealing, Breach of Fiduciary Duty, and Tortious
24

25




     ORDER GRANTING RULE 12(C) MOTION - 1


      Case 18-04038-BDL        Doc 54     Filed 12/11/18   Ent. 12/11/18 16:16:16           Pg. 1 of 10
1    Interference. The KTC Defendants moved for judgment on the same five claims, as well as
2    the claim for Negligence pled against them.1

3            Analysis

4            A motion for judgment on the pleadings under Rule 12(c) applies the same test as a

5    motion under Rule 12(b)(6). McGlinchy v. Shell Chemical Co., 845 F. 2d 802, 810 (9th Cir.

6
     1988). Accordingly, the inquiry is “whether the complaint’s factual allegations, together with

     all reasonable inferences, state a plausible claim for relief.” Cafasso, U.S. ex rel. v. Gen.
7
     Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 (9th Cir. 2011). A facially plausible complaint
8
     “pleads factual content that allows the court to draw the reasonable inference that the
9
     defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).
10
     “Conclusory allegations of law and unwarranted inferences are insufficient” to avoid dismissal.
11
     Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009). “A judgment on the pleadings is
12
     properly granted when there is no material fact in dispute, and the moving party is entitled to
13
     judgment as a matter of law.” Ventress v. Japan Airlines, 603 F.3d 676, 681 (9th Cir. 2010)
14
     (citations omitted).
15
             However, if a court grants a Rule 12 motion, it is within the court’s discretion to also
16   grant leave to amend the complaint. Leadsinger, Inc. v. BMG Music Publ'g, 512 F.3d 522,
17   532 (9th Cir. 2008); Woodward v. Morgenthau, 740 F. Supp. 2d 433, 441 (S.D.N.Y. 2010).
18   Such leave should be freely given if it is possible that further factual allegations will cure any
19   defect. Somers v. Apple, Inc., 729 F.3d 953, 960 (9th Cir. 2013).

20           Civil Contempt Claim

21           Equity Funding’s first cause of action is captioned as civil contempt and is pled against

22   all defendants, including Orse and the KTC Defendants. The body of the cause of action cites

23   two statutes as a basis for holding defendants liable – R.C.W. 7.21.030(3) and 18 U.S.C.

24

25   1
      The cause of action for negligence (number six in the complaint) was also pled against Orse (as well as several
     other defendants) but Orse did not seek judgment on the claim on this motion.



     ORDER GRANTING RULE 12(C) MOTION - 2


         Case 18-04038-BDL       Doc 54      Filed 12/11/18      Ent. 12/11/18 16:16:16        Pg. 2 of 10
1    §401. However, R.C.W. 7.21.030(3) is only applicable by state courts. See R.C.W. 7.21.020;
2    Zehm v. City of Spokane, 09-080, 2010 WL 11488774 at *1 (E.D. Wash. Jan. 22, 2010)

3    ("plaintiff acknowledges per the plain language of RCW 7.21.020, contempt for violation of an

4    order entered by a state court judge cannot be exercised by a federal court"). And 18 U.S.C.

5    §401 is the federal criminal contempt statute, which requires a showing of a violation of a

6
     clear and reasonably specific court order, and that the violation was willful. Matter of Hipp,

     Inc., 5 F. 3d 109, 112 (5th Cir. 1993). A willful violation requires proof beyond a reasonable
7
     doubt of a deliberate or intended violation, as distinguished from an accidental, inadvertent or
8
     negligent” violation of a court order. Wright v. Nichols, 80 F. 3d 1248, 1251 (8th Cir. 1996).
9
            While not settled by the circuit court, it appears that bankruptcy courts in the Ninth
10
     Circuit do not have criminal contempt powers and cannot adjudicate a claim under 18 U.S.C.
11
     §401. In re Dyer, 322 F. 3d 1178, 1193 (9th Cir. 2003); Atchison v. McConnell (In re
12
     McConnell),14-01420, 2015 WL 6125649 (Bankr. C.D. Cal. Oct. 8, 2015). See also Hipp, 5 F.
13
     3d at 112.
14
            Equity Funding’s complaint alleges that Orse and the KTC Defendants knew of the
15
     confirmation order in CDC, knew the terms of the CDC plan confirmed thereunder and knew
16   that a sale of the CDC properties would not satisfy the $6 million obligation owed to Equity
17   Funding under the plan. The Court concludes this fails to state a claim under R.C.W.
18   7.21.030(3) as it involves orders of a federal court and also fails to state a claim under 18
19   U.S.C. §401 as it fails to allege a clear and reasonably specific court order to do or refrain

20   from a specific action and also fails to allege a willful violation of such order. Further, Equity

21   Funding’s counsel admitted at the November 28th hearing on the motion that Equity Funding

22   did not intend to allege a claim for criminal contempt. The joint motion of Orse and the KTC

23   Defendants for judgment on these pleadings as to first cause of action – Civil Contempt – is

     GRANTED as the complaint has failed to properly allege such a claim against these
24
     defendants.
25




     ORDER GRANTING RULE 12(C) MOTION - 3


      Case 18-04038-BDL       Doc 54     Filed 12/11/18    Ent. 12/11/18 16:16:16     Pg. 3 of 10
1           Breach of Contract Claim
2           Equity Funding’s complaint alleges that the confirmed Plan of Reorganization approved

3    in the CDC case creates a contractual relationship between CDC and its creditors. That is a

4    correct statement of law. Murdock v. Holquin, 323 B.R. 275, 282 (N.D. Cal. 2005) (“a Chapter

5    11 plan of reorganization constitutes a new contract between a debtor and his or her creditors.

6
     […] If a reorganized debtor defaults under the plan, plan claim creditors can initiate an action

     for breach of contract”). However, Equity Funding goes on to allege that Orse and the KTC
7
     Defendants are liable for breaching the contract that is the CDC Plan. The fatal flaw in this
8
     argument is that neither Orse nor the KTC Defendants are parties to the contract. They were
9
     not even involved with CDC until two years after the CDC Plan was confirmed. If a defendant
10
     does not have duties under a contract because they are not a party to that contract, it follows
11
     that they cannot be deemed to have breached an obligation of the contract.
12
            Orse’s status as CDC’s management representative doesn’t make him a party to the
13
     contract or create duties for him independent of what CDC owes and owed to Equity Funding.
14
     CDC is a Delaware limited liability company and it is undisputed that under Delaware law
15
     “debts, obligations and liabilities” of a limited liability company, arising in contract or in tort,
16   “shall be solely the debts, obligations, and liabilities of the limited liability company, and no
17   member or manager …shall be obligated personally for any such debt, obligation or liability
18   …solely by reason of being a member or acting as a manager.” 6 Del. C. §18-303.
19          Equity Funding claimed in oral argument that the “John L. Scott” case establishes that

20   under Washington law a third party can be held to breach a contract.             Presumably, this

21   argument referred to Edmonds v. Scott Real Estate, 87 Wn. App. 834 (Wash. Ct. App. 1997),

22   which was cited once, without pinpoint cite, in footnote 2 of Equity Funding’s response (ECF

23   No. 49). Equity Funding’s footnote describes it as holding “third parties to a contract could be

     liable for damages arising out of a breach of contract.” The Edmonds case involves a suit
24
     between a real estate purchaser and her real estate broker, two parties in contractual privity
25
     with each other, unlike Equity Funding and Orse or the KTC Defendants. The plaintiff sued


     ORDER GRANTING RULE 12(C) MOTION - 4


      Case 18-04038-BDL       Doc 54     Filed 12/11/18   Ent. 12/11/18 16:16:16     Pg. 4 of 10
1    the real estate brokerage for breaches of the Washington Consumer Protection Act, breach of
2    fiduciary duty and negligence in its representation of her in a real estate transaction when the

3    brokerage found the purchaser in default of her escrow agreement and released funds to the

4    buyer and itself. Part of the negligence claim involved the realtor’s preparation of the escrow

5    agreement and the brokerage’s basis for determining whether the plaintiff was excused from

6
     performance under the agreement or whether she had breached it. But that involves the duty

     between the brokerage and the buyer, its client. The Court does not find that Edmonds
7
     establishes a cause of action under Washington law to hold a third party liable for a breach of
8
     contract it is not a party to.
9
            The joint motion of Orse and the KTC Defendants for judgment on these pleadings as
10
     to second cause of action – Breach of Contract – is GRANTED as the complaint has failed to
11
     properly allege such a claim against these defendants.
12
            Breach of the Duty of Good Faith and Fair Dealing Claim
13
            Equity Funding’s third cause of action alleges that Orse and the KTC Defendants
14
     violated the duty of good faith and fair dealing that was implied in the CDC Plan, as it is
15
     implied in every contract. Again, it is correct that every contract has an implied duty of good
16   faith and fair dealing. However, just like breach of contract, as non-parties to the contract
17   neither Orse nor the KTC Defendants can be liable for breaching these duties. Badgett v.
18   Security State Bank, 116 Wash. 2d 563, 569, 807 P. 2d 356 (Wash. 1991). The duty of good
19   faith and fair dealing does not inject substantive terms into a parties’ contract; “[r]ather, it

20   requires only that the parties perform in good faith the obligations imposed by their

21   agreement. Thus, the duty arises only in connection with terms agreed to by the parties.” Id.

22   (internal citations omitted). As Orse and the KTC Defendants noted; “if there is no contractual

23   duty, there is nothing that must be performed in good faith.” Johnson v. Yousoofian, 84 Wn.

     App. 755, 762, 930 P.2d 921 (1996).
24
            Equity Funding’s only argument contrary was to rely on its citation to the “John L. Scott”
25
     case for the basis that a third party can be liable for breaching a contract. For the same


     ORDER GRANTING RULE 12(C) MOTION - 5


      Case 18-04038-BDL         Doc 54   Filed 12/11/18   Ent. 12/11/18 16:16:16   Pg. 5 of 10
1    reason that argument failed to establish a breach of contract claim, it fails to establish a
2    breach of duty of good faith and fair dealing claim as to these defendants. The joint motion of

3    Orse and the KTC Defendants for judgment on these pleadings as to the third cause of action

4    – Breach of the Duty of Good Faith and Fair Dealing – is GRANTED as the complaint has

5    failed to properly allege such a claim against these defendants.

6
            Breach of Fiduciary Duty Claim

            Equity Funding’s complaint alleges that Orse and the KTC Defendants owed Equity
7
     Funding a fiduciary duty as Equity Funding was a creditor of CDC pursuant to the CDC Plan.
8
     In its response to the motion, Equity Funding cites Orse’s testimony in a deposition in the
9
     Olympia Office New York bankruptcy cases that as management representative of CDC his
10
     duties were the same as his duties as a trustee in the Price and Um Chapter 11 cases. It
11
     argues as a corollary that as the professionals advising Orse, the KTC Defendants owed the
12
     same fiduciary duties.
13
            Whether a fiduciary duty exists between parties is a question of law, not a matter of
14
     one party’s belief. Lang v. Hougan, 136 Wn. App. 708, 718, 150 P.3d 622 (2007), citing
15
     S.H.C. v. Sheng–Yen Lu, 113 Wash. App. 511, 524, 54 P.3d 174 (2002). There are several
16   related bankruptcy estates in play here – CDC, Prium (Case No. 14-41512), Price (Case No.
17   10-46732), Um (Case No. 10-46731) – and many other related LLCs. The entities may be
18   related, and Orse may be playing a role within each one, but that does not mean Orse’s roles
19   and obligations are or were the same in each bankruptcy case. Orse was appointed the

20   trustee in the Price and Um cases. As such he had fiduciary duties to creditors of the Price

21   and Um estates to exercise the measure of care and diligence that an ordinarily prudent

22   person would under the circumstances; to conserve assets of the estate and to maximize

23   distribution to creditors. In re Rigden, 795 F. 2d 727, 730-31 (9th Cir. 1986). Those fiduciary

     duties are owed to creditors of the Price and Um bankruptcy estates, i.e. those who stand to
24
     receive a distribution from that bankruptcy estate. Id.
25




     ORDER GRANTING RULE 12(C) MOTION - 6


      Case 18-04038-BDL       Doc 54    Filed 12/11/18    Ent. 12/11/18 16:16:16   Pg. 6 of 10
1           A bankruptcy trustee’s fiduciary duties are like the fiduciary duties of corporate officers
2    and directors. In re Southwest Supermarkets, LLC, 376 B.R. 281, 283-84 (Bankr. D. Ariz.
3    2007); In re Performance Nutrition, Inc., 239 B.R. 93, 110 (Bankr. N.D. Tex. 1999). But just
4    like officers and directors, those fiduciary duties do not extend to the creditors of subsidiaries.
5    In re James River Coal Co., 360 B.R. 139, 171-172 (Bankr. E.D. Va. 2007) (claims that
6    directors and officers breached their fiduciary duty did not usually create liability to creditors of
7    subsidiary, except where debtor and subsidiary had been substantively consolidated under
8    debtor’s chapter 11 case). As the trustee of only the Price and Um case, Orse does not owe
9    fiduciary duties either to Prium’s creditors, CDC Acquisition’s or to CDC’s.            Even if he
10   purportedly testified he thought he did.
11          In addition, CDC is a reorganized debtor and its bankruptcy case was closed at the
12   time of the September 2016 transfers that Equity Funding contends breached the alleged
13   fiduciary duties. Barring unique circumstances that the Court does not see here, “once a plan
14   is confirmed, a reorganized debtor no longer owes a fiduciary duty to the estate because the
15   estate ceases to exist.” In re Consolidated Pioneer Mortg. Entities, 248 B.R. 368, 376 (B.A.P.
16   9th Cir. 2000). Instead, as the confirmed plan acts as a new contract between the debtor and
17   creditors, those parties go back to being contracting entities, with the regular attendant duties
18   between contract parties. Orse is not a trustee as to CDC and was never the representative
19   of CDC when it was a debtor-in-possession. The Court concludes Equity Funding has not
20   pled sufficient facts to establish Orse owed it a fiduciary duty.
21          Considering the KTC Defendants, they have no independent relationship with Equity
22   Funding other than as the professionals retained by Orse to carry out his responsibilities as
23   trustee in the Price and Um cases, and as management representative in the subsidiary
24   LLCs. As the cases cited in the KTC Defendants’ motion establish, no fiduciary duty arises
25   from being an estate professional, even if the professional is representing a fiduciary. At oral



     ORDER GRANTING RULE 12(C) MOTION - 7


      Case 18-04038-BDL        Doc 54    Filed 12/11/18    Ent. 12/11/18 16:16:16     Pg. 7 of 10
1    argument Equity Funding’s counsel contended “the Delorean case” established that an estate
2    professional may have fiduciary duties.      Again, this is not a case discussed in Equity
3    Funding’s response on this motion but one that Equity Funding previously cited during motion
4    practice in the CDC main case as to the Barton doctrine, and whether any claims alleged by
5    Equity Funding against Orse and the KTC Defendants could be filed in this court or any other.
6    In re Delorean Motor Co, 991 F. 2d 1236 (6th Cir. 1993).           In considering whether the
7    protections of the Barton doctrine barred a suit against a trustee’s attorneys, the Delorean
8    court did state “[w]e hold, as a matter of law, counsel for trustee, court appointed officers who
9    represent the estate, are the functional equivalent of a trustee where, as here, they act at the
10   direction of the trustee and for the purpose of administering the estate or protecting its
11   assets.” 991 F. 2d at 1241. But that statement is made solely in the context of considering
12   what parties receive the protection of the Barton doctrine.         Delorean does not create
13   substantive duties between parties involved in a bankruptcy case. This Court required that
14   Equity Funding obtain the permission of this court to sue Orse and the KTC defendants
15   regarding their acts on behalf of CDC under the Barton doctrine, but made no ruling about
16   whether such claims made by Equity Funding were meritorious.
17         The joint motion of Orse and the KTC Defendants for judgment on these pleadings as
18   to fourth cause of action – Breach of Fiduciary Duty – is GRANTED as the complaint has

19   failed to properly allege such a claim against these defendants.

20         Tortious Interference Claim

21         A claim for tortious interference requires (1) the existence of a valid contractual

22
     relationship of which the defendant has knowledge, (2) intentional interference with an

     improper motive or by improper means that causes breach or termination of the contractual
23
     relationship, and (3) resultant damage. Elcon Constr., Inc. v. E. Wash. Univ., 174 Wn.2d 157,
24
     168, 273 P.3d 965 (2012).       Equity Funding’s complaint alleges that Orse and the KTC
25
     Defendants knew that Equity Funding was a creditor under the CDC Plan with an expectancy


     ORDER GRANTING RULE 12(C) MOTION - 8


      Case 18-04038-BDL      Doc 54    Filed 12/11/18    Ent. 12/11/18 16:16:16    Pg. 8 of 10
1    to be paid and the acts it contends were tortious interference: selling the property of CDC,
2    depriving Equity Funding of any recovery against CDC’s assets, improperly declaring defaults

3    on the CDC Notes and failing to properly account for revenues and expenditures under the

4    waterfall provisions of the CDC Plan.      Notably absent are allegations of wrongful intent,

5    wrongful motive, or personal gain by either Orse or any of the KTC Defendants. Even Equity

6
     Funding’s response to the motion for judgment on the pleadings states only that Orse and the

     KTC Defendants knew of the bankruptcy court orders and “knowingly violated” those orders.
7
     It does not identify any improper motive or benefit that Orse or KTC Defendants received from
8
     inducing or causing CDC to breach its Plan. At oral argument, Equity Funding’s counsel
9
     claimed it had pled that the parties caused the breach in order to increase their fees, but such
10
     an allegation is nowhere in either the complaint or Equity Funding’s response to this motion.
11
     If Equity Funding chooses to amend its complaint as to this claim, the Court will be looking for
12
     factual allegations that establish a plausible improper motive, intent or means.
13
            The joint motion of Orse and the KTC Defendants for judgment on these pleadings as
14
     to fifth cause of action – Tortious Interference – is GRANTED as the complaint has failed to
15
     properly allege such a claim against these defendants.
16          Negligence Claim as to the KTC Defendants
17          Lastly, the KTC Defendants alone have moved for judgment on the pleadings as to the
18   sixth cause of action pled against them, for negligence. Equity Funding’s counsel again relied
19   on the Delorean case to establish that the KTC Defendants owed some kind of duty to Equity

20   Funding to comply with the terms of the CDC Plan, which they breached with their conduct.

21   However, as already discussed – Delorean neither addresses substantive liability nor creates

22   or recognizes a duty of an estate professional to any party other than their client.

23          The motion of the KTC Defendants for judgment on these pleadings as to sixth cause

     of action – Negligence – is GRANTED as the complaint has failed to properly allege such a
24
     claim against these defendants.
25




     ORDER GRANTING RULE 12(C) MOTION - 9


      Case 18-04038-BDL       Doc 54    Filed 12/11/18   Ent. 12/11/18 16:16:16     Pg. 9 of 10
1          THEREFORE, as stated above, Orse and the KTC Defendants’ Joint Motion for
2    Judgment on the Pleadings is GRANTED in its entirety. However, Plaintiff Equity Funding is

3    granted leave to file an amended complaint within 15 days of entry of this order.

4
                                              ///End of Order///
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     ORDER GRANTING RULE 12(C) MOTION - 10


     Case 18-04038-BDL       Doc 54   Filed 12/11/18    Ent. 12/11/18 16:16:16   Pg. 10 of 10
